CN
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2021-0045980 filed on 04/18/2021, and on 02/28/2022, the USPTO electronically retrieved a copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Specification Objection
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “ELECTRONIC DEVICE HAVING A SENSING ELECTRODE INCLUDING A FIRST TRUNK PORTION AND A FIRST BRANCH PORTION”.
Claim Objections
4.	Claims 7-8, 16-19 and 21-22 are objected to because of the following informalities:  
	Claim 7 at line 4 needs to be changed from “the adjacent first sensing portions” to “adjacent first sensing portions” or “adjacent ones of the first sensing portions” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 8 that depends upon claim 7.
Claim 7 at line 9 needs to be changed from “the adjacent second sensing portions” to “adjacent second sensing portions” or “adjacent ones of the second sensing portions” to correct a lack of antecedent basis issue.  Appropriate correction is required.  This objection applies to claim 8 that depends upon claim 7.
Claim 16 at lines 1-2 needs to be changed from “wherein the first branches and the second branches includes a first portion” to “wherein the first branches and the second branches include a first portion” to be grammatically correct.  Appropriate correction is required.  This objection applies to claims 17-19 that depend upon claim 16.
Claim 21 at line 2 needs to be changed from “electrodes includes;” to “electrodes include:” to be grammatically correct.  Appropriate correction is required.  This object objection applies to claim 22 that depends upon claim 21.
Claim Rejections – 35 USC § 102(a)(1)
5.	The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102
that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public user, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1, 6, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2010/0302201 A1 to Ritter et al. (“Ritter”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1220
    2148
    media_image3.png
    Greyscale

             As to claim 1, Ritter discloses an electronic device(110)(FIG. 1; ¶0028) comprising:
a display panel(112)(FIG. 1; ¶0028); and 
an input sensor(90)(FIG. 1; ¶0028) disposed on the display panel(112)(FIG. 1; ¶0028) and having a first sensing electrode(20a, 20b)(FIG. 6(c); ¶0037) extending in a first direction(vertical direction)(FIG. 6(c): 20a, 20b; ¶0037), the first sensing electrode(20a, 20b)(FIG. 6(c); ¶0037) including:
a first trunk portion(see edited FIG. 6(c) above) extending in the first direction(vertical direction); and a first branch portion(see edited FIG. 6(c) above) extending from the first trunk portion(see edited FIG. 6(c) above) in a second direction(horizontal direction) crossing the first direction(vertical direction), 
wherein the first branch portion(see edited FIG. 6(c) above) includes a plurality of first branches(see edited FIG. 6(c) above) and a plurality of second branches(see edited FIG. 6(c) above), and 
wherein the first branches(see edited FIG. 6(c) above) extend in a direction(left) opposite to a direction(right) in which the second branches(see edited FIG. 6(c) above) extend in the second direction(horizontal), and a number of the first branches (see edited FIG. 6(c) above) is equal to a number of the second branches(see edited FIG. 6(c) above). 

As to claim 6, Ritter discloses the electronic device of claim 1, as applied above.
Ritter further discloses wherein the input sensor(90)(FIG. 1; ¶0028) further includes a second sensing electrode(10a, 10b)(FIGs. 6(c); ¶0037) substantially perpendicular to the first sensing electrode(20a, 20b)(FIG. 6(c); ¶0037) and extending in the second direction(horizontal direction)(FIG. 6(c): 10a, 10b; ¶0037), and 
wherein the second sensing electrode(10a, 10b)(FIGs. 6(c); ¶0037) includes: 
a second trunk portion(see edited FIG. 6(c) above) extending in the second direction(horizontal direction); and 
a second branch portion(see edited FIG. 6(c) above) extending from the second trunk portion(see edited FIG. 6(c) above) in the first direction(vertical direction), the second branch portion(see edited FIG. 6(c) above) includes a plurality of third branches(see edited FIG. 6(c) above) and a plurality of fourth branches(see edited FIG. 6(c) above), the third branches(see edited FIG. 6(c) above) extend in a direction(left) opposite to a direction(right) in which the fourth branches(see edited FIG. 6(c) above) extend, and a number of the third branches(see edited FIG. 6(c) above) is equal to a number of the fourth branches(see edited FIG. 6(c) above). 

    PNG
    media_image4.png
    506
    892
    media_image4.png
    Greyscale

As to claim 12, Ritter discloses the electronic device of claim 1, as applied above.
Ritter further discloses wherein each of the first trunk portion(see edited FIG. 6(c) above) and the first branch portion(see edited FIG. 6(c) above) is provided in plural (FIGs. 1, 4: 90, 6(c); ¶¶0028, 0033, 0041).

As to claim 13, Ritter discloses the electronic device of claim 12, as applied above.
Ritter further discloses wherein a length of the first branches is different from a length of the second branches(see edited FIG. 6(c) above; ¶0037 – a length of the contour of the far left sides of the first branches differs from a length of the contour of the far left sides of the second branches).  

As to claim 14, Ritter discloses the electronic device of claim 13, as applied above.

    PNG
    media_image5.png
    510
    898
    media_image5.png
    Greyscale

Ritter further discloses wherein first branches different from each other(see edited FIG. 6(c) above in which the first branches are different from each other, e.g., they point down and up respectively) and respectively included in the first branch portions different from each other(see edited FIG. 6(c) above in which the first branch portions are different from each other, e.g., they face up and down respectively) and adjacent to each other among the first branch portions face each other (see edited FIG. 6(c) above in which the first branches are different from each other, e.g., they point down and up respectively so as to face each other), and second branches different from each other(see edited FIG. 6(c) above in which the second branches are different from each other, e.g., they point down and up respectively) and respectively included in the first branch portions different from each other(see edited FIG. 6(c) above in which the first branch portions are different from each other, e.g., they face up and down respectively) and adjacent to each other among the first branch portions extend in opposite directions to each other (see edited FIG. 6(c) above in which the second branches are different from each other, e.g., they point down and up respectively so as to face each other).

    PNG
    media_image6.png
    546
    960
    media_image6.png
    Greyscale

As to claim 16, Ritter discloses the electronic device of claim 1, as applied above.
Ritter further discloses wherein the first branches(see edited FIG. 6(c) above) and the second branches(see edited FIG. 6(c) above) includes a first portion that is adjacent to the first trunk portion(see edited FIG. 6(c) above) and a second portion that is not adjacent to the first trunk portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037), and the second portion has a width greater than a width of the first portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037 – the widths are measured vertically for the components shown in edited FIG. 6(c) above).
Claim Rejections – 35 USC § 102(a)(2)
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 1, 4-7, 12, 15-16 and 20-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by China Patent Pub. No. CN114461088 A to Tian.
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
             
    PNG
    media_image8.png
    455
    765
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

As to claim 1, Tian discloses an electronic device (FIGs. 6-8; p 4, especially – “an electronic device includes the OLED display module”; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel…FIG. 7 is an enlarged view of a portion of area A of FIG. 6; FIG. 8 is a schematic view of a cross-sectional view along AA’ of FIG. 7”) comprising:
a display panel (FIG. 6; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel; p 8, ¶3); and 
an input sensor(1)(FIGs. 6, 8; p 8, ¶3; p 9, ¶1) disposed on the display panel(FIG. 6; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel; p 8, ¶3) and having a first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) extending in a first direction(h1/vertical direction)(FIG. 7; p 8, ¶3), the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) including:
a first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) extending in the first direction(h2/vertical direction)(FIG. 7; p 8, ¶3); and a first branch portion(A1-A1, F1-F2, F4-F5, G1-G4)(FIGs. 6-7; p 9, ¶1; p 10, 1) extending from the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) in a second direction(h1/horizontal direction)(FIG. 7; p 8, ¶3) crossing the first direction(h2/vertical direction)(FIG. 7; p 8, ¶3), 
wherein the first branch portion(A1-A1, F1-F2, F4-F5, G1-G4)(FIGs. 6-7; p 9, ¶1; p 10, 1) includes a plurality of first branches(see edited FIG. 7 above) and a plurality of second branches(see edited FIG. 7 above), and 
wherein the first branches(see edited FIG. 7 above) extend in a direction(left) opposite to a direction(right) in which the second branches(see edited FIG. 7 above) extend in the second direction(h1/horizontal direction)(FIG. 7; p 8, ¶3), and a number of the first branches(see edited FIG. 7 above) is equal to a number of the second branches(see edited FIG. 7 above). 

As to claim 4, Tian discloses the electronic device of claim 1, as applied above.
Tian further discloses wherein the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) is provided in plural(row of Tx)(FIGs. 6-8; p 8, ¶3), and the first sensing electrodes(row of Tx)(FIGs. 6-8; p 8, ¶3) are arranged in the second direction(h1/horizontal direction)(FIG. 7; p 8, ¶3). 

As to claim 5, Tian discloses the electronic device of claim 1, as applied above.

    PNG
    media_image10.png
    373
    592
    media_image10.png
    Greyscale

Tian further discloses wherein the first branches1(see edited FIG. 7 above) and the second branches(see edited FIG. 7 above) are substantially perpendicular to the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3).

    PNG
    media_image11.png
    480
    654
    media_image11.png
    Greyscale

As to claim 6, Tian discloses the electronic device of claim 1, as applied above.
Tian further discloses wherein the input sensor(1)(FIGs. 6, 8; p 8, ¶3; p 9, ¶1) further includes a second sensing electrode(Rx)(FIGs. 6-8; p 8, ¶3) substantially perpendicular to the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) and extending in the second direction(h1/horizontal direction)(FIG. 7; p 8, ¶3), and 
wherein the second sensing electrode(Rx)(FIGs. 6-8; p 8, ¶3) includes: 
a second trunk portion(F9, F12, F15, F18)(FIG. 7; p 9, ¶1; p 10, ¶1; p 11, ¶2) extending in the second direction(h1/horizontal direction)(FIG. 7; p 8, ¶3); and 
a second branch portion(F7-F8, F10-F11, F13-F14, F16-F17)(FIG. 7; p 9, ¶1; 10, ¶1; p 11, ¶2) extending from the second trunk portion(F9, F12, F15, F18)(FIG. 7; p 9, ¶1; p 10, ¶1; p 11, ¶2) in the first direction(h2/vertical direction)(FIG. 7; p 8, ¶3), the second branch portion(see edited FIG. 7 above) includes a plurality of third branches(see edited FIG. 7 above) and a plurality of fourth branches(see edited FIG. 7 above), the third branches(see edited FIG. 7 above) extend in a direction(up) opposite to a direction(down) in which the fourth branches extend(see edited FIG. 7 above), and a number of the third branches(see edited FIG. 7 above) is equal to a number of the fourth branches(see edited FIG. 7 above). 
 
    PNG
    media_image12.png
    392
    658
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

As to claim 7, Tian discloses the electronic device of claim 6, as applied above.
Tian further discloses wherein the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) includes: 
a plurality of first sensing portions(L1/F3, L2/F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3); 
and a plurality of first connection portions(B)(FIGs. 6-8; p 9, ¶1) disposed between the first sensing portions(L1/F3, L2/F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) and connecting the adjacent first sensing portions(L1/F3, L2/F6)(FIGs. 6-8: B; p 9, ¶1; p 11, ¶3), the first sensing portions(L1/F3, L2/F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) are disposed on a layer different from a layer on which the first connection portions(B)(FIGs. 6-8; p 9, ¶1) are disposed (FIGs. 6-7: B, L1/F3, L2/F6; p 9, ¶1; p 11, ¶3), and 
wherein the second trunk portion(F9, F12, F15, F18)(FIG. 7; p 9, ¶1; p 10, ¶1; p 11, ¶2) includes: 
a plurality of second sensing portions(F9/F15, F12/F18)(FIGs. 6-8; p 9, ¶1; p 10, ¶1; p 11, ¶2); and 
a plurality of second connection portions(11)(FIGs. 6-8; p 7, especially – “Touch layer 1 includes a first metal layer 11”) disposed between the second sensing portions(F9/F15, F12/F18)(FIGs. 6-8: 11; p 7, especially – “Touch layer 1 includes a first metal layer 11”; p 9, ¶1; p 10, ¶1; p 11, ¶2) and connecting the adjacent second sensing portions(F9/F15, F12/F18)(FIGs. 6-8: 11; p 7, especially – “Touch layer 1 includes a first metal layer 11”; p 9, ¶1; p 10, ¶1; p 11, ¶2), and the second sensing portions(F9/F15, F12/F18)(FIGs. 6-8: 11; p 7, especially – “Touch layer 1 includes a first metal layer 11”; p 9, ¶1; p 10, ¶1; p 11, ¶2) are disposed on a same layer as the second connection portions(11)(FIGs. 6-8; p 7, especially – “Touch layer 1 includes a first metal layer 11”). 

As to claim 12, Tian discloses the electronic device of claim 1, as applied above.
Tian further discloses wherein each of the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) and the first branch portion(A1-A1, F1-F2, F4-F5, G1-G4)(FIGs. 6-7; p 9, ¶1; p 10, 1) is provided in plural (FIGs. 6-7: A1-A1, F1-F6, G1-G4, L1-L2; p 9, ¶1; p 10, 1 – FIG. 6 depicts, for example, a column of Txs include a plurality of first truck portions and a plurality of first branch portions).

As to claim 15, Tian discloses the electronic device of claim 12, as applied above.
Tian further discloses wherein the first branch portions(A1-A1, F1-F2, F4-F5, G1-G4)(FIGs. 6-7; p 9, ¶1; p 10, 1 - FIG. 6 depicts, for example, a column of Txs include a plurality of first branch portions) are electrically connected to each other (FIGs. 6-8: A1-A1, F1-F2, F4-F5, G1-G4; p 9, ¶1; p 10, 1 - FIGs. 6 depicts, for example, a column of Txs include a plurality of first branch portions electrically connected to each other).

    PNG
    media_image14.png
    423
    828
    media_image14.png
    Greyscale

As to claim 16, Tian discloses the electronic device of claim 1, as applied above.
Tian further discloses wherein the first branches2(see edited FIG. 7 above) and the second branches(see edited FIG. 7 above) includes a first portion(see edited FIG. 7 above) that is adjacent to the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) and a second portion(see edited FIG. 7 above) that is not adjacent to the first trunk portion(L1-L2, F3, F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3), and the second portion(see edited FIG. 7 above) has a width greater than a width of the first portion(see edited FIG. 7 above).

    PNG
    media_image15.png
    481
    362
    media_image15.png
    Greyscale

As to claim 20, Tian discloses an electronic device (FIGs. 6-8; p 4, especially – “an electronic device includes the OLED display module”; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel…FIG. 7 is an enlarged view of a portion of area A of FIG. 6; FIG. 8 is a schematic view of a cross-sectional view along AA’ of FIG. 7”) comprising:
a display panel(FIG. 6; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel; p 8, ¶3); and 
an input sensor(1)(FIGs. 6, 8; p 8, ¶3; p 9, ¶1) disposed on the display panel(FIG. 6; p 6, especially – “FIG. 6 is a top view of a partial area of a display panel; p 8, ¶3), including an active area defined therein (FIGs. 6, 8; p 8, ¶3) and comprising a plurality of unit areas(A)(FIGs. 6-7; p 9, ¶1), and including a plurality of unit sensing electrodes(Rx)(FIGs. 6-8: A; p 8, ¶3; p 9, ¶1) respectively disposed in the unit areas(A)(FIGs. 6-8: Rx; p 8, ¶3; p 9, ¶1), wherein a length(see edited portion of FIG. 6 above) in a first direction(horizontal direction) of each of the unit areas(A)(FIGs. 6-8: Rx; p 8, ¶3; p 9, ¶1) is smaller than a minimum length of a straight line(see edited portion of FIG. 6 above) of each of the unit sensing electrodes(Rx)(FIGs. 6-8: A; p 8, ¶3; p 9, ¶1) in the first direction(horizontal direction).
	
As to claim 21, Tian discloses the electronic device of claim 20, as applied above.

    PNG
    media_image16.png
    488
    665
    media_image16.png
    Greyscale

Tian further discloses wherein each of the unit sensing electrodes(Rx)(FIGs. 6-8: A; p 8, ¶3; p 9, ¶1) includes; a first trunk portion(F9, F12, F15, F18)(FIG. 7; p 9, ¶1; p 10, ¶1; p 11, ¶2) extending in the first direction(horizontal direction) and a first branch portion(F7-F8, F10-F11, F13-F14, F16-F17)(FIG. 7; p 9, ¶1; 10, ¶1; p 11, ¶2) extending from the first trunk portion(F9, F12, F15, F18)(FIG. 7; p 9, ¶1; p 10, ¶1; p 11, ¶2) in a second direction(vertical direction) crossing the first direction(horizontal direction), and the first branch portion(F7-F8, F10-F11, F13-F14, F16-F17)(FIG. 7; p 9, ¶1; 10, ¶1; p 11, ¶2) includes a plurality of first branches(see edited FIG. 7 above) and a plurality of second branches(see edited FIG. 7 above) extending in a direction(up) opposite to a direction(down) in which the first branches extend (see edited FIG. 7 above) in the second direction(vertical direction).

As to claim 22, Tian discloses the electronic device of claim 21, as applied above.

    PNG
    media_image17.png
    469
    353
    media_image17.png
    Greyscale

Tian further discloses wherein the minimum length of the straight line (see edited FIG. 7 above) of each of the unit sensing electrodes(Rx)(FIGs. 6-8: A; p 8, ¶3; p 9, ¶1) corresponds to a distance in the first direction (see edited FIG. 7 above) from one end of the first branches (see edited FIG. 7 above) to one end of the second branches (see edited FIG. 7 above).

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 2-3, 9-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over China Patent Pub. No. CN114461088 A to Tian in view of Japan Patent Pub. No. 2010198586 A to Hiratsuka et al. (“Hiratsuka”).
As to claim 2, Tian discloses the electronic device of claim 1, as applied above.
Tian further discloses wherein the input sensor(1)(FIGs. 6, 8; p 8, ¶3; p 9, ¶1) includes an active area (FIG. 6; p 8, ¶3; p 9, ¶1) in which the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) is disposed (FIG. 6: Tx; p 8, ¶3; p 9, ¶1).
Tian does not expressly disclose and a peripheral area in which signal lines connected to the first sensing electrode are disposed, and the peripheral area is defined adjacent to the active area. 

    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Hiratsuka discloses wherein the input sensor includes an active area(r1)(FIG. 13; p 1, ¶1) in which the first sensing electrode(3)(FIG. 13: r1; p 1, ¶1; p 7, ¶7) is disposed and a peripheral area(r2)(FIG. 13; p 1, ¶1) in which signal lines(w1)(FIG. 13; p 8, ¶5) connected to the first sensing electrode(3)(FIG. 13: r1; p 1, ¶1; p 7, ¶7) are disposed (FIG. 13: w1; p 8, ¶5), and the peripheral area(r2)(FIG. 13; p 1, ¶1) is defined adjacent to the active area(r1)(FIG. 13; p 1, ¶1). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Tian with Hiratsuka to provide an electronic device that detects the positions of touch inputs accurately (i.e., by connecting the first sensing electrodes to a processor without shorting out or injecting noise into the first sensing electrodes).

As to claim 3, Tian and Hiratsuka teach the electronic device of claim 2, as applied above.
Tian and Hiratsuka further teach wherein the first branch portion is disposed in the active area (Tian: FIGs. 6-7: A1-A1, F1-F2, F4-F5, G1-G4; p 9, ¶1; p 10, 1; Hiratsuka: FIG. 13: 3, r1; p 1, ¶1; p 7, ¶7).
The motivation to combine Hiratsuka’s additional teachings is for the same reasoning set forth above for claim 2.

As to claim 9, Tian discloses the electronic device of claim 6, as applied above.
Tian further discloses the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3); and the second sensing electrode(Rx)(FIGs. 6-8; p 8, ¶3).
Tian does not expressly disclose further comprising a sensor controller, wherein the input sensor further includes: a first signal line connected to the first sensing electrode; and a second signal line connected to the second sensing electrode, and the first signal line and the second signal line are connected to the sensor controller.

    PNG
    media_image19.png
    200
    400
    media_image19.png
    Greyscale
        
    PNG
    media_image18.png
    200
    400
    media_image18.png
    Greyscale

Hiratsuka discloses further comprising a sensor controller(72)(FIG. 1; p 7, ¶7), wherein the input sensor (FIG. 13; p 18, ¶6) further includes: a first signal line(w1)(FIG. 13; p 8, ¶5) connected to the first sensing electrode(3)(FIG. 13: r1; p 1, ¶1; p 7, ¶7); and a second signal line(w22)(FIG. 13; p 8, ¶8) connected to the second sensing electrode(4)(FIG. 13; p 11, ¶9), and the first signal line(w1)(FIG. 13; p 8, ¶5) and the second signal line(w22)(FIG. 13; p 8, ¶8) are connected to the sensor controller(72)(FIG. 1; p 7, ¶7; p 11, ¶8).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Tian with Hiratsuka to provide an electronic device that detects the positions of touch inputs accurately.

As to claim 10, Tian and Hiratsuka teach the electronic device of claim 2, as applied above.

    PNG
    media_image20.png
    505
    849
    media_image20.png
    Greyscale

Tian and Hiratsuka further teach wherein the active area of the input sensor includes a plurality of unit areas each having a first pitch (Tian: FIGs. 6, 8, edited FIG. 6 above: 1, A; p 8, ¶3; p 9, ¶1; Hiratsuka: FIG. 13: r1; p 1, ¶1), and at least one of the first branches and at least one of the second branches are disposed in each of the unit areas (Tian: FIGs. 6, 8, edited FIG. 7 shown above: 1, A; p 8, ¶3; p 9, ¶1; Hiratsuka: FIG. 13: r1; p 1, ¶1).
The motivation to combine Hiratsuka is set forth above for claim 2.

As to claim 11, Tian and Hiratsuka teach the electronic device of claim 10, as applied above.
 
    PNG
    media_image21.png
    424
    536
    media_image21.png
    Greyscale
 
    PNG
    media_image22.png
    405
    682
    media_image22.png
    Greyscale

Tian further discloses wherein a straight distance from one end of the first branch to one end of the second branch in the second direction is larger than the first pitch (see edited FIGs. 6-7 above).

As to claim 17, Tian discloses the electronic device of claim 16, as applied above.
Tian further discloses wherein the input sensor(1)(FIGs. 6, 8; p 8, ¶3; p 9, ¶1) includes an active area (FIG. 6; p 8, ¶3; p 9, ¶1) in which the first sensing electrode(Tx)(FIGs. 6-8; p 8, ¶3) is disposed (FIG. 6: Tx; p 8, ¶3; p 9, ¶1).
Tian does not expressly disclose and a peripheral area defined adjacent to the active area, and the active area includes a first unit area and a second unit area adjacent to the first unit area.

    PNG
    media_image23.png
    536
    903
    media_image23.png
    Greyscale

Hiratsuka discloses wherein the input sensor (FIG. 13; p 18, ¶6) includes an active area (r1)(FIG. 13; p 1, ¶1) in which the first sensing electrode(3)(FIG. 13: r1; p 1, ¶1; p 7, ¶7) is disposed and a peripheral area(r2)(FIG. 13; p 1, ¶1) defined adjacent to the active area(r1)(FIG. 13; p 1, ¶1), and the active area(r1)(FIG. 13; p 1, ¶1) includes a first unit area(see above edited portion of FIG. 13) and a second unit area adjacent to the first unit area(see above edited portion of FIG. 13).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Tian with Hiratsuka to provide an electronic device that detects the positions of touch inputs accurately (i.e., by connecting the first sensing electrodes to a processor without shorting out or injecting noise into the first sensing electrodes).

    PNG
    media_image24.png
    444
    871
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    592
    998
    media_image25.png
    Greyscale

As to claim 18, Tian and Hiratsuka teach the electronic device of claim 17, as applied above.
Tian and Hiratsuka teach wherein the first trunk portion and at least some portions of the first portion are disposed in the first unit area (Tian: FIGs. 6-7, edited FIG. 7 above: L1-L2, F3, F6; p 9, ¶1; p 11, ¶3; Hiratsuka: FIG. 13, edited FIG. 13 above: r1, 3; p 1, ¶1; p 7, ¶7), and an entirety of the second portion is disposed in the second unit area (Tian: see edited FIG. 7 above; Hiratsuka: FIG. 13, edited FIG. 13 above: r1, 3; p 1, ¶1; p 7, ¶7).
The motivation to combine the additional teachings of Hiratsuka is for the same reasoning as set forth above for claim 17.
11.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0302201 A1 to Ritter et al. (“Ritter”) as applied to claim 6 above, in view of China Patent Pub. No. CN114461088 A to Tian.
As to claim 7, Ritter discloses the electronic device of claim 6, as applied above.
Ritter further discloses wherein the first trunk portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037) includes: 
a plurality of first sensing portions(see edited FIG. 6(c) above – trunk includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037); 
and a plurality of first connection portions(22)(FIGs. 6(b)-6(c); ¶0047) disposed between the first sensing portions(see edited FIG. 6(c) above – trunk includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037) and connecting the adjacent first sensing portions(see edited FIG. 6(c) above – trunk includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b, 22; ¶¶0037, 0047), the first sensing portions(see edited FIG. 6(c) above – first trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037) are disposed on a layer(see edited FIG. 6(c) above – first trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶¶0036-0037), and 
wherein the second trunk portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037) includes: 
a plurality of second sensing portions(see edited FIG. 6(c) above – second trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037); and 
a plurality of second connection portions(12)(FIGs. 6(b)-6(c); ¶0036) disposed between the second sensing portions(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037) and connecting the adjacent second sensing portions(see edited FIG. 6(c) above – second trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037), and the second sensing portions(see edited FIG. 6(c) above – second trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037). 
Ritter does not expressly disclose the first sensing portions are disposed on a layer different from a layer on which the first connection portions are disposed, and the second sensing portions are disposed on a same layer as the second connection portions.
Tian discloses the first sensing portions(L1/F3, L2/F6)(FIGs. 6-7; p 9, ¶1; p 11, ¶3) are disposed on a layer different from a layer on which the first connection portions(B)(FIGs. 6-8; p 9, ¶1) are disposed (FIGs. 6-7: B, L1/F3, L2/F6; p 9, ¶1; p 11, ¶3), and the second sensing portions(F9/F15, F12/F18)(FIGs. 6-8: 11; p 7, especially – “Touch layer 1 includes a first metal layer 11”; p 9, ¶1; p 10, ¶1; p 11, ¶2) are disposed on a same layer as the second connection portions(11)(FIGs. 6-8; p 7, especially – “Touch layer 1 includes a first metal layer 11”).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ritter with Tian to provide an electronic device the fabrication of which is simplified.

As to claim 8, Ritter and Tian teach the electronic device of claim 7, as applied above.
Ritter further discloses wherein the first branch portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037) extends from the first sensing portion(see edited FIG. 6(c) above – trunk includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037) in the second direction(horizontal), and the second branch portion(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037) extends from the second sensing portion(see edited FIG. 6(c) above – second trunk portion includes multiple sensing portions denoted by rectangles)(FIG. 6(c): 20a, 20b; ¶0037) in the second direction(horizontal direction).
12.	Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2010/0302201 A1 to Ritter et al. (“Ritter”) in view of Japan Patent Pub. No. 2010198586 A to Hiratsuka et al. (“Hiratsuka”).
As to claim 17, Ritter discloses the electronic device of claim 16, as applied above.
Ritter further discloses wherein the input sensor(90)(FIG. 1; ¶0028) includes an active area (FIG. 1: 90; ¶0028) in which the first sensing electrode(20a, 20b)(FIG. 6(c); ¶0037) is disposed (FIG. 6(c): 20a, 20b; ¶0037).
Ritter does not expressly disclose and a peripheral area defined adjacent to the active area, and the active area includes a first unit area and a second unit area adjacent to the first unit area.

    PNG
    media_image26.png
    640
    1078
    media_image26.png
    Greyscale

Hiratsuka discloses wherein the input sensor (FIG. 13; p 18, ¶6) includes an active area (r1)(FIG. 13; p 1, ¶1) in which the first sensing electrode(3)(FIG. 13: r1; p 1, ¶1; p 7, ¶7) is disposed and a peripheral area(r2)(FIG. 13; p 1, ¶1) defined adjacent to the active area(r1)(FIG. 13; p 1, ¶1), and the active area(r1)(FIG. 13; p 1, ¶1) includes a first unit area(see above edited portion of FIG. 13) and a second unit area adjacent to the first unit area(see above edited portion of FIG. 13).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Ritter with Hiratsuka to provide an electronic device that detects the positions of touch inputs accurately (i.e., by connecting the first sensing electrodes to a processor without shorting out or injecting noise into the first sensing electrodes).

    PNG
    media_image27.png
    1220
    2148
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    662
    1115
    media_image28.png
    Greyscale

As to claim 18, Ritter and Hiratsuka teach the electronic device of claim 17, as applied above.
Ritter and Hiratsuka teach wherein the first trunk portion and at least some portions of the first portion are disposed in the first unit area (Ritter: see edited FIG. 6(c) above; ¶0037; Hiratsuka: FIG. 13, edited FIG. 13 above: r1, 3; p 1, ¶1; p 7, ¶7), and an entirety of the second portion is disposed in the second unit area (Ritter: see edited FIG. 6(c) above; ¶0037; Hiratsuka: FIG. 13, edited FIG. 13 above: r1, 3; p 1, ¶1; p 7, ¶7).
The motivation to combine the additional teachings of Hiratsuka is for the same reasoning as set forth above for claim 17.

    PNG
    media_image29.png
    1220
    2148
    media_image29.png
    Greyscale

As to claim 19, Ritter and Hiratsuka teach the electronic device of claim 18, as applied above.
Ritter further discloses wherein the second portion of the first branches has a shape different from a shape of the second portion of the second branches(see edited FIG. 6(c) above)(FIG. 6(c): 20a, 20b; ¶0037 – the left sides of the second portions of the first branches comes to a point while the left sides of the second portions of the second branches does not).
Other Relevant Prior Art
13.	Other relevant prior art includes:

    PNG
    media_image30.png
    200
    400
    media_image30.png
    Greyscale

    PNG
    media_image31.png
    200
    400
    media_image31.png
    Greyscale

(i)	U.S. Patent Pub. No. 2015/0042598 A1 to Chae discloses branched electrodes(411, 421)(FIGs. 3-4; ¶0075).

    PNG
    media_image32.png
    200
    400
    media_image32.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2013/0088459 A1 to Yeh et al. discloses branched electrodes(42, 44)(FIG. 4B; ¶0023).
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note: examiner is interpreting first and second branches more narrowly for claim 5 than for claim 1.
        2 Note: examiner is interpreting the limitations first branches and second branches more narrowly for claim 16 than for claim 1.